Citation Nr: 1444166	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES


1.  Entitlement to service connection for a right hip disorder to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a left hip disorder to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a bilateral ankle disorder to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a bilateral foot disorder to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at a video conference hearing before the Board in February 2010.  The Board remanded the Veteran's claims for additional development in April 2010, September 2012, and 2013.

The Veterans Law Judge that had presided over his February 2010 hearing, however, and that authored the prior remands of his claims, is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Consequently, in a letter dated May 2014, the Veteran was notified of that Judge's status and of the consequent options, including the right to have another hearing before a different Judge that will ultimately decide the appeal.  In his July 2014, response, the Veteran indicated he did want another hearing before another Veterans Law Judge.  On August 2014, the Veteran was provided with a new hearing before the undersigned Veterans Law Judge and a copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's right hip disorder was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include as secondary to the Veteran's service-connected disabilities.

2.  The Veteran's left hip disorder was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include as secondary to the Veteran's service-connected disabilities.

3.  The Veteran's bilateral ankle disorder was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include as secondary to the Veteran's service-connected disabilities.

4.  The Veteran's bilateral foot disorder was not shown for many years after service and was not caused by or related to the Veteran's time in service, to include as secondary to the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right hip disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for the establishment of service connection for a left hip disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for the establishment of service connection for a bilateral ankle disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for the establishment of service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated January 2006 and March 2006, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the examiners reviewed the claims file, took full medical histories, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also finds that the hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43  (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Also, the Board finds that there has been substantial compliance with the directives of the April 2010, September 2012, and June 2013 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that the Veteran's degenerative arthritis is subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed mild degenerative arthritis of the bilateral tibiotalar joints, arthritis of the bilateral feet, and bilateral hip osteoarthritis is related to his service-connected back and varicose vein conditions or a combination thereof.  To this effect, the Veteran has provided that both his back condition and varicose veins have caused pain in his left leg which, in turn, has caused him to alter his gait.  Due to the altered gait, the Veteran asserts that the joints in his hips, ankles, and feet have developed arthritis.

A review of the Veteran's service treatment records was absent for any discussion of complaints, treatments, or diagnoses of any hip, ankle, or foot joint problems, to include arthritis.

A review of the Veteran's VA outpatient treatment records and private treatment records reveals that the Veteran has been treated for and diagnosed with mild degenerative arthritis of the bilateral tibiotalar joints, arthritis of the bilateral feet, and bilateral hip osteoarthritis.  However, these records are absent for any discussion of etiology relating these conditions to the Veteran's military service or to his service-connected back condition and/or varicose veins.

The Veteran was provided with a VA examination in January 2007.  Upon review of the claims file, interview, and objective testing, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral hips, ankles, and feet.  The examiner provided an opinion regarding etiology in a March 2007 addendum in which he opined that the Veteran's claimed conditions were less likely than not related to military service, to include secondary cause by the Veteran's service-connected back condition.  In support, the examiner provided that there was no support in established medical findings or literature of a connection between back pain and arthritis and the development of arthritis in the lower extremities.  Additionally, the examiner noted that the Veteran was morbidly obese and advanced in age, both factors that were more likely the cause of the Veteran's lower extremity arthritic conditions.

The Veteran was afforded an additional VA examination in April 2008.  Upon review of the claims file, interview, and objective testing, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral hips, ankles, and feet.  The examiner provided an opinion regarding etiology in which he opined that the Veteran's claimed conditions were less likely than not related to military service, to include secondary cause by the Veteran's service-connected back condition.  In support, the examiner provided that there was no support in established medical findings or literature of a connection between back pain and arthritis and the development of arthritis in the lower extremities.  Additionally, the examiner noted that the Veteran was morbidly obese and advanced in age, both factors that were more likely the cause of the Veteran's lower extremity arthritic conditions.

The April 2008 VA examiner provided an addendum opinion in May 2008.  In that opinion, the examiner found that the Veteran's service-connected back condition did not prevent him from all forms of exercise and therefore lead to his obesity and the subsequent development of arthritis in his lower extremities.  Rather, the examiner noted that there were many low impact exercises that the Veteran could still perform that would not only be beneficial for the Veteran's obesity, but for his back as well.

The April 2008 VA examiner provided another addendum opinion in June 2008.  In this opinion the examiner considered the potential involvement of the Veteran's service-connected varicose veins on his development of lower extremity arthritis.  He noted that, if the Veteran's obesity and age were the primary cause, then the distribution of arthritis would be equal bilaterally.  However, it was noted that the Veteran's symptoms were worse on his left than his right.  As such, the examiner found that this discrepancy could perhaps be caused by another condition, such as the Veteran's varicose veins, but ultimately determined that such an opinion would resort to mere speculation.

In May 2010, the Veteran was afforded an additional VA  examination.  Upon review of the claims file, interview, and objective testing, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral hips, ankles, and feet.  The examiner provided an opinion regarding etiology in which he opined that the Veteran's claimed conditions were less likely than not aggravated by the Veteran's service-connected back condition.  In support, he provided that there was no medically accepted mechanism by which the back could cause aggravation to arthritis in the lower extremities.  He also noted that the Veteran had alleged complaints of his varicose veins possibly causing a gait problem that led to the development of lower extremity arthritis.  However, the examiner determined that he was only limited to a discussion of the back and its relationship to the claimed conditions and, therefore, declined to discuss the varicose veins.    

In May 2011, the Veteran was afforded an additional VA examination.  Upon review of the claims file, interview, and objective testing, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral hips, ankles, and feet.  The examiner provided an opinion regarding etiology in which he opined that the Veteran's claimed conditions were less likely than not caused by or aggravated by the Veteran's service-connected back condition.  In support, the examiner provided that there was no support in established medical findings or literature of a connection between back pain and arthritis and the development of arthritis in the lower extremities.  Additionally, the examiner noted that the Veteran was morbidly obese and advanced in age, both factors that were more likely the cause of the Veteran's lower extremity arthritic conditions.

The Veteran was afforded an additional VA examination in November 2012, at which time the examiner determined that it was less likely than not that the Veteran's service-connected varicose vein disorder significantly caused or aggravated his bilateral hip, ankle, and foot disabilities.  It was noted that the Veteran had argued that he had altered his gait due to his service-connected varicose veins and that this, in turn, caused his arthritis in his lower extremities.  The examiner stated that any contribution of the left leg varicose vein disorder to the Veteran's claimed disabilities would be minimal at most by way of only causing a minor altered gait. The examiner also opined that the combination of the Veteran's service-connected lumbar spine and varicose vein disorders was less likely than not to have caused or aggravated the bilateral hip, ankle, and foot disabilities.  The examiner noted that the service-connected disorders do not account for a significant cause of the Veteran's complaints in his feet, ankles, and hips.  The examiner included a discussion of the medical evidence in rendering the opinions.

In July 2013, the November 2012 VA examiner provided an addendum opinion.  In that opinion, he reiterated his findings and conclusions from the prior examination.  However, he further explained that that the Veteran's varicose vein disorder would only contribute minimally to the Veteran's altered gait and that this would not be enough to cause arthritis in the lower extremities.

Analysis

As will be discussed in detail below, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip, ankle, and foot disorder, so the appeal must be denied.  Because the Veteran has claimed the same etiology for the disabilities on appeal, a common discussion for all of the Veteran's claimed lower extremity arthritis conditions shall ensue below.

The medical evidence of record shows that the Veteran has current diagnoses of arthritis of the bilateral hips, ankles, and feet, as confirmed in the VA outpatient treatment records and VA examinations.  The Veteran does not contend and his service treatment records do not show that he incurred an event or injury in military service for upon which to base service connection for the claimed conditions.  Thus, any further inquiry into a possible nexus is rendered moot and consideration of direct service connection is not for further application.  See Shedden, 381 F.3d at 1167; see also Caluza, 7 Vet. App. at 506; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.  However, the Veteran is currently service-connected for chronic lumbar strain with pain and degenerative changes and venous varicosities of the left calf and distal thigh, each evaluated as 40 percent disabling.  Thus, the issue turns upon a finding of nexus between the two upon a theory of secondary service connection.  See Wallin, 11 Vet. App. at 509.

Here, the only probative opinions of record regarding etiology of the Veteran's claimed conditions are provided via the VA examinations.  In those opinions, the examiners have established that, in accordance with accepted medical knowledge and literature, there is no mechanism by which the Veteran's service-connected back condition could have caused or aggravated arthritis in his lower extremities.  Additionally, these opinions have found that the Veteran's varicose veins, even if they caused a minimal change in the Veteran's gait, would still not lead to arthritis in the lower extremities or cause aggravation thereof because of the separation of biomechanical processes involved.  Lastly, these opinions found that any potential combination of the Veteran's back and varicose veins would still not cause any compound effect for the same reasons of involvement of separate biomechanical processes.  Rather, the most likely cause of the Veteran's lower extremity arthritis conditions is age and exacerbation by his morbid obesity.  The evidence of record does not reveal any medical opinions that are in contrast with these opinions.

The Board acknowledges the Veteran's contentions that his lower extremity arthritis conditions are caused by or aggravated by his service-connected back and/or varicose veins.  The Board observes, however, that while the Veteran is competent to describe symptoms of his disabilities, such question falls outside the realm of common knowledge of a lay person as it involves a complex question extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As there is no indication that the Veteran has the requisite medical training to appropriately opine with regard to such complex medical processes, such opinions are afforded low probative value.

In regard to the issue of continuity of symptomology, the Veteran's condition has been associated with arthritis and would be subject to consideration in accordance with Walker, 708 F.3d at 1331.  However, the Board finds that such analysis is rendered moot due to the absence of the establishment of a chronic disability from an event or injury in service, as both the Veteran and the medical record have established that his current claimed condition had their onset in the late 1990s/ early 2000s and stem from service-connected conditions.  As such, no further discussion will follow.

In summary, there is no evidence of the Veteran's bilateral hip, ankle, and foot disorders for many years following service, and the preponderance of the competent evidence is against a finding of a relationship between these disorders and military service, to include secondary service connection to service-connected disabilities.   Thus, the claim for service connection must be denied. 

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right hip disorder to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a left hip disorder to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a bilateral ankle disorder to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a bilateral foot disorder to include as secondary to a service-connected disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


